UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1504



JANET M. LOGAN,

                                              Plaintiff - Appellant,

          versus


COLONIAL WILLIAMSBURG HOTEL PROPERTIES, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Rebecca B. Smith and Henry C.
Morgan, Jr., District Judges; J. Calvitt Clarke, Jr., Senior Dis-
trict Judge; James E. Bradberry, Magistrate Judge. (CA-96-59-4)


Submitted:   June 18, 1998                    Decided:   July 2, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Janet M. Logan, Appellant Pro Se. Alexander Neal Barkus, Thomas
Milton Mackall, Dina M. Gold, HUNTON & WILLIAMS, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Janet M. Logan appeals the district court’s orders dismissing

her civil action in which she alleged retaliatory discharge, sexual

harassment, and discrimination under Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. §§ 2000e-2, 2000e-3 (1994), and

42 U.S.C. § 1981 (1994). We have reviewed the record and the

district court’s opinions and find no reversible error. According-

ly, we affirm on the reasoning of the district court. Logan v.

Colonial Williamsburg Hotel Properties, Inc., No. CA-96-59-4 (E.D.

Va. Oct. 8, 1996; Mar. 11, 14, & 19, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2